FILED
                                                                               Oct 26 2020, 10:43 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jason M. Smith                                             Brian C. Hewitt
Seymour, Indiana                                           Melissa A. Wilhelm
                                                           Hewitt Law & Mediation
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Roger D. Rotert,                                           October 26, 2020
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           20A-TR-773
        v.                                                 Appeal from the Jackson Circuit
                                                           Court
Connie S. Stiles,                                          The Honorable Richard W.
Appellee-Defendant.                                        Poynter, Judge
                                                           Trial Court Cause No.
                                                           36C01-1802-TR-13



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020                          Page 1 of 17
                                 STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Roger D. Rotert (Rotert), appeals the trial court’s summary

      judgment concluding that the Trust language placing Rotert’s distribution in

      trust if he is married at the time of his mother’s death is not void as a restraint

      on marriage.


[2]   We reverse and remand with instructions.


                                                      ISSUE
[3]   Rotert presents this court with two issues, one of which we find dispositive and

      which we restate as: Whether a genuine issue of material fact exists that

      language in the Trust documents, placing Rotert’s distribution of his mother’s

      estate in trust if he is married at the time of his mother’s death is void as a

      restraint on marriage and against public policy.


                       FACTS AND PROCEDURAL HISTORY
[4]   Rotert and Appellee-Defendant, Connie S. Stiles (Stiles), are siblings and the

      only children of Marcille Borcherding (Marcille). Marcille passed away on July

      23, 2016, leaving her personal residence, personal property, and approximately

      88 acres of farmland. Prior to her death, on August 25, 2009, Marcille executed

      the Marcille Borcherding Revocable Living Trust (Borcherding Trust), which

      directs the distribution of the Trust assets as follows:


              I give the personal property (not including my bank accounts or
              investments) that I have accumulated after my marriage to Arvel
              Borcherding, as follows: One-half (1/2) share to be divided

      Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020         Page 2 of 17
        equally between my two children, [Rotert], in trust, and [Stiles],
        per stirpes, and the remaining one-half (1/2) share to be divided
        equally between my four step-children, David L. Borcherding,
        Max A. Borcherding, Jane A. Thomas, and Douglas R.
        Borcherding, per stirpes.


        I give the rest and residue of my property as follows: to be
        divided equally between my two children, [Rotert], in trust, and
        [Stiles], per stirpes.


(Appellant’s App. Vol. II, p. 37). In the Trust document, Stiles was appointed

as Trustee of the Roger D. Rotert Trust (Rotert Trust) that holds Rotert’s one-

quarter interest in Marcille’s personal property and Rotert’s one-half interest in

the remainder of Marcille’s property. Immediately subsequent to the division

provision, the Borcherding Trust created the Rotert Trust, as a sub-trust, to

administer the assets distributed to Rotert in trust:


                               ROGER D. ROTERT TRUST


        In the event that my son, [Rotert], is unmarried at the time of my
        death, I give, devise and bequeath his share of my estate to him
        outright and the provisions of this trust shall have no effect.
        However, in the event that he is married at the time of my death,
        this trust shall become effective, as set out below.


        I give [Rotert’s] share of the rest and residue of my property to
        my daughter, [Stiles] including insurance proceeds, as Trustee. It
        is my desire that [Stiles] manage this Trust. If [Stiles] is unable or
        unwilling to administer this Trust, I hereby appoint my grandson,
        Todd McKinney, to serve as Successor Trustee in her place. The
        Trustee shall administer the Trust for the benefit of [Rotert] with
        regard to use of the principal and interest of the funds in Trust.

Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020          Page 3 of 17
      (Appellant’s App. Vol. II, p. 37).


[5]   At the time of Marcille’s death, Rotert was married. On January 20, 2017,

      Rotert was notified that a checking account for the Rotert Trust had been

      opened and that Rotert’s share of a Certificate of Deposit had been deposited in

      the account. After the establishment of the Rotert Trust, Rotert and Stiles

      disagreed as to whether Rotert’s assets must be held in trust, and on January 24,

      2017, Rotert demanded that substantially all of the cash assets of the Rotert

      Trust be distributed to him outright. In an effort to compromise, Stiles agreed

      to distribute the cash held by the Rotert Trust while Rotert agreed that his share

      of the real estate would remain in the Rotert Trust. This compromise was

      memorialized in the Beneficiary’s Request for Distribution and signed by

      Rotert. On February 8, 2017, Stiles signed and recorded a Trustee’s Deed,

      transferring the farmland into the Rotert Trust.


[6]   On February 9, 2018, Rotert filed his petition to docket the Borcherding Trust.

      On October 18, 2018, Rotert filed his motion for summary judgment,

      contending that certain language in the Rotert Trust was void under Indiana

      law as a restraint against marriage and seeking to declare the Trustee’s Deed

      void for lack of Rotert’s signature. On December 19, 2018, Stiles responded to

      Rotert’s motion for summary judgment and filed a cross-motion, arguing that

      the language of the Rotert Trust was valid and raising estoppel based on accord

      and satisfaction. On January 15, 2019, the trial court conducted a hearing and,

      that same day, summarily entered judgment, denying Rotert’s motion but

      granting Stiles’ cross-motion. On February 14, 2020, Rotert filed a motion to

      Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020      Page 4 of 17
      correct error, seeking a revised order based on the trial court’s verbal assurance

      during the summary judgment hearing that Rotert would be granted additional

      time to respond to Stiles’ cross motion, but ultimately did not permit such time.

      Stiles filed a response to Rotert’s motion to correct error. On February 26,

      2020, the trial court denied Rotert’s motion, concluding that the summary

      judgment was a final appealable order when entered.


[7]   Rotert now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review


[8]   In reviewing a trial court’s ruling on summary judgment, this court stands in the

      shoes of the trial court, applying the same standards in deciding whether to

      affirm or reverse summary judgment. First Farmers Bank & Trust Co. v. Whorley,

      891 N.E.2d 604, 607 (Ind. Ct. App. 2008), trans. denied. Thus, on appeal, we

      must determine whether there is a genuine issue of material fact and whether

      the trial court has correctly applied the law. Id. at 607-08. In doing so, we

      consider all of the designated evidence in the light most favorable to the non-

      moving party. Id. at 608. A fact is ‘material’ for summary judgment purposes if

      it helps to prove or disprove an essential element of the plaintiff’s cause of

      action; a factual issue is ‘genuine’ if the trier of fact is required to resolve an

      opposing party’s different version of the underlying facts. Ind. Farmers Mut. Ins.

      Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. 2000). The party appealing the grant



      Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020           Page 5 of 17
       of summary judgment has the burden of persuading this court that the trial

       court’s ruling was improper. First Farmers Bank & Trust Co., 891 N.E.2d at 607.


[9]    We observe that, in the present case, the trial court did not enter findings of fact

       and conclusions of law thereon in support of its judgment. Generally, special

       findings are not required in summary judgment proceedings and are not binding

       on appeal. AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48

       (Ind. Ct. App. 2004). However, such findings offer a court valuable insight into

       the trial court’s rationale and facilitate appellate review. Id.


                                                     II. Analysis


[10]   Rotert contends that the trial court erred in summarily denying his motion for

       summary judgment and granting Stiles’ cross-motion upholding the marriage

       provision in the Borcherding Trust. In light of his marriage of many years prior

       to Marcille’s death, Rotert maintains that the requirement that he is unmarried

       at the time of Marcille’s death as a prerequisite to take his inheritance outright

       can only be interpreted as a restraint on marriage and therefore void as against

       public policy.


[11]   Indiana courts have recognized the legal proposition that in construing a trust,

       the primary goal is to determine the settlor’s intent by first looking at the plain

       language of the document. In re Hanson, 779 N.E.2d 1218, 1221 (Ind. Ct. App.

       2002). If the settlor’s intent is clear from the plain language of the instrument,

       and not against public policy, we must honor the settlor’s intent. Id. Indeed,

       we have noted that the prime objective “in interpreting a trust is to determine

       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020        Page 6 of 17
       the intent of the settlor,” which is an “age-old proposition.” Id. We examine

       the trust document as a whole to determine “the plain and unambiguous

       purpose of the settlor” as that intent appears “within the four corners of the

       trust document.” Id. Our determination of the settlor’s intent based upon

       unambiguous trust document terms is a question of law. Id. Indiana’s Trust

       Code provides that its rules of law are to be “interpreted and applied to the

       terms of the trust so as to implement the intent of the settlor and the purposes of

       the trust.” Ind. Code § 30-4-1-3.


[12]   As early as 1886, our supreme court in Summit v. Yount, 9 N.E. 582, 584 (Ind.

       1886), held that a devise or bequest under a will which is dependent upon the

       recipient or beneficiary having refrained from marriage or having dissolved a

       marriage “will be regarded as in terrorem and void.” While not set out in the

       Trust Code, in In re Estate of Robertson, 859 N.E.2d 772, 776 (Ind. Ct. App

       2007), this court recognized that a similar prohibition contained in a trust

       instrument is void as against public policy. We held that “restraints of marriage

       arising in testamentary trust instruments are similarly void as against public

       policy” and the court will decline to carry out the intent of a grantor or settlor

       when that intent is against public policy. Id.


[13]   However, Indiana’s jurisprudence has distinguished a “condition” restraining

       marriage from a “limitation” of a bequest or devise on the basis of the

       recipient’s marriage status. Id. at 777. In Hibbits v. Jack, 97 Ind. 570, 577 (Ind.

       1884), our supreme court held that a devise of land to the testator’s wife “so

       long as she shall remain my widow” did not contain a condition in restraint of

       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020        Page 7 of 17
       marriage, but rather a mere limitation. Prior to arriving at this conclusion, the

       court discussed the differences between conditions in restraint of marriage,

       which are void, and mere limitations, which are not void:


               The only general rule, perhaps, in determining whether words are
               words of condition or of limitation, is that, where they
               circumscribe the continuance of the estate, and mark the period
               which is to determine it, they are words of limitation; when they
               render the estate liable to be defeated, in case the event expressed
               should arise before the determination of the estate, they are
               words of condition.
Id. at 575.


[14]   In Summit, 9 N.E. at 583-84, the supreme court concluded that a devise in

       which the husband willed to his wife “all [his] estate, both real and personal, as

       long as she remain[ed] [his] widow,” involved words of limitation, not words of

       condition which would have been treated as a void restraint of marriage. In

       arriving at this conclusion, the court considered the following:


               Words of limitation mark the period which is to determine the
               estate; but words of condition render the estate liable to be
               defeated in the intermediate time, if the event expressed in the
               condition arises before the determination of the estate, or
               completion of the period described by the limitation. The one
               specifies the utmost time of continuance, and the other makes
               some event, which, if it takes place in the course of that time, will
               defeat the estate.
Id. at 583. In reliance on Hibbits and Summit, the court held in Thompson v.

       Patten, 123 N.E. 705, 705-06 (Ind. 1919), that, the provision, stating with

       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020         Page 8 of 17
       respect to a devise of land to the testator’s wife “to be and remain her absolute

       property as long as she remains my widow,” was a limitation, not a condition

       in restraint of marriage.


[15]   Subsequently, in Stauffer v. Kessler, 130 N.E. 651, 652 (Ind. 1921), the court

       again addressed the validity of a provision which stated that the defendant was

       to receive “real estate for and during the term of natural life; provided,

       however, that if the said [defendant], who is now a widower, shall marry, then

       such marriage shall terminate this estate.” Although the court found the

       provision was valid upon the apparent basis that the condition was contained in

       a deed of conveyance rather than in a will, all parties in the case conceded that

       the relevant provision was a condition rather than a limitation. Id. at 652.


[16]   The above cases demonstrate that the determination of whether a provision in

       restraint of marriage is a void condition or a valid limitation turns on the terms

       such provision intends to convey. In Hibbits, Summit, and Thompson, the

       provisions granting property rights for the period of time “as/so long as she

       remains my widow” were construed to be valid limitations because they were

       the only available reference point for purposes of determining the length of time

       such property rights were intended by the testator to last. Such limitations

       served as “measuring sticks,” signaling the period of time the testator intended

       for the rights to last, rather than as conditions which could operate to divest a

       beneficiary of property upon the happening of some subsequent event.

       Robertson, 859 N.E.2d at 777.



       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020          Page 9 of 17
[17]   Applying these principles in Robertson, this court analyzed a will provision

       stating that “the Trustee shall allow my husband [Robertson] [] to continue to

       live at said real estate as if he had been devised a life estate in said real estate, or

       until he remarries or allows any female companion to live with him who is not

       a blood relative.” Id. at 774. Analogizing this situation to Stauffer, we observed

       that the “measuring stick” for Robertson’s right to the real estate was not such

       period of time until he remarried or cohabited, but instead was his lifetime. Id.

       at 777. “In providing for Robertson, as beneficiary of her testamentary trust, to

       continue to live at [the real estate] ‘as if he had been devised a life estate,’ it is

       apparent that the [grantor] intended Robertson’s tenure at [the real estate] to

       last the entirely of his life, and that such tenure would subsequently be cut short

       if he were to remarry.” Id. As such, we concluded that the provision was a

       void condition in restraint of marriage and not a valid limitation upon the term

       of the devise. Id.


[18]   Turning to the case at hand, we conclude that the provision, advising that


               In the event that my son, [Rotert], is unmarried at the time of my
               death, I give, devise and bequeath his share of my estate to him
               outright and the provisions of this trust shall have no effect.
               However, in the event that he is married at the time of my death,
               this trust shall become effective. []


       is a condition in restraint of marriage and therefore void. (Appellant’s App.

       Vol. II, p. 37). Although Rotert is a beneficiary of his mother’s estate, the

       nature of his inheritance turns on whether he is “unmarried at the time of [her]

       death.” (Appellant’s App. Vol. II, p. 37). Should Rotert have been unmarried
       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020                Page 10 of 17
       at the time of the opening of the estate, Rotert would have received his entire

       inheritance outright with right to devise the inheritance to his decedents or

       beneficiaries, whereas, in case Rotert is married at the time of his mother’s

       passing, his entire inheritance will be placed in trust, with the remainder to

       Stiles’ decedents. Accordingly, “unmarried at the time of [Marcille’s] death”

       marks the event which will defeat Rotert’s absolute rights to his inheritance.

       (Appellant’s App. Vol. II, p. 37).


[19]   Nevertheless, “the view has also been followed that if the dominant motive of

       the testator is to provide support in the event of separation or divorce, the

       condition to a devise is valid.” In re Estate of Owen, 855 N.E.2d 603, 611 (Ind.

       Ct. App. 2006). Furthermore, it has been said that where there is a reasonable

       economic basis for placing a condition on a bequest or a devise that the

       beneficiary divorce, courts should not attempt to probe the testator’s mind and

       determine whether in fact his or her motive was to disrupt the beneficiary’s

       marriage. Id. Here, in absence of any evidence establishing a support reason or

       economic basis, the marriage provision simply cannot be interpreted as

       anything other than an encouragement for Rotert to divorce his wife of almost

       twenty years upon the opening of the estate and the condition operates to divest

       Rotert of an outright ownership of his interest in the Trust estate upon

       Marcille’s death.


[20]   In an attempt to save the void condition, Stiles contends that Rotert waived his

       challenge to the Rotert Trust by agreeing to the accord and satisfaction to settle

       the Beneficiary’s Request for Distribution. The term void or void ab initio

       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020        Page 11 of 17
       means “void from the beginning” and “denotes an act or action that never had

       any legal existence at all because of some infirmity in the action or process.”

       Trook v. Lafayette Bank & Tr. Co., 581 N.E.2d 941, 944 (Ind. Ct. App. 1991),

       trans. denied. Accordingly, as the marriage provision never had any legal

       existence, the provision cannot be saved by an agreement or waiver of the

       parties.


[21]   In a similar effort to protect the Rotert Trust, Stiles argues that even if the

       marriage provision is declared void, Rotert would still receive any distributions

       in trust pursuant to the language in the Borcherding Trust. However, this is an

       incorrect interpretation of the mechanism of the interlocking trusts. The

       Borcherding Trust specifies the specific bequests to the beneficiaries, with the

       added requirement that Rotert’s share of the inheritance might be placed in

       trust. This trust provision is further clarified in the Rotert Trust which clearly

       advises that the Rotert Trust only exists in case Rotert is married at the time of

       Marcille’s death. As we declared this provision to be void, the Rotert Trust did

       not become effective and Rotert receives his share of the inheritance outright.


[22]   As there is no genuine issue of material fact that the marriage provision

       included in the Rotert Trust is void, we reverse the trial court’s denial of

       summary judgment to Rotert and grant of summary judgment to Stiles. We




       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020        Page 12 of 17
       direct the trial court to enter summary judgment in favor of Rotert and against

       Stiles. 1


                                               CONCLUSION
[23]   Based on the foregoing, we hold that the language in the Trust documents,

       placing Rotert’s distribution in trust if he is married at the time of his mother’s

       death is void as a restraint on marriage and against public policy. Therefore,

       we reverse the trial court’s denial of Rotert’s motion for summary judgment and

       grant of Stiles’ cross-motion and direct the trial court to grant summary

       judgment to Rotert and deny Stiles’ cross-motion.


[24]   Reversed and remanded.


[25]   Altice, J. concurs


[26]   May, J. dissents with separate opinion




       1
         Because we reverse the summary judgment due to the void marriage provision, we will not address Rotert’s
       second issue as to whether Rotert’s due process right was violated when the trial court did not allow him to
       respond to Stiles’ cross-motion for summary judgment.

       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020                            Page 13 of 17
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Roger D. Rotert,                                           Court of Appeals Case No.
                                                                  20A-TR-773
       Appellant-Plaintiff,

               v.

       Connie S. Stiles,
       Appellee-Defendant.




       May, Judge, dissenting.


[27]   Because I would not hold the Trust language at issue is void as a restraint on

       marriage (or as an incentive to divorce), I respectfully dissent.


[28]   “A devise conditioned on the devisee being unmarried at the time of the

       testator’s death is not an illegal restraint on marriage.” Restatement (Second)

       of Property, Don. Trans. § 6.1 (1983) (Oct. 2020 Update). Comment c to that

       subsection of the Restatement explains:


               For a limitation to constitute a restraint on marriage, it must
               have two characteristics. First, there must be an otherwise
               effective present disposition of an interest in property, whether
               that interest be a present or a future interest. Second, the
               acquisition or retention of that interest must be dependent upon the future
       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020                    Page 14 of 17
                conduct of the devisee or legatee which the disposition is designed
                to influence.
Id. (emphasis added). Accordingly,


                [i]f, by its terms, the devisee or legatee can benefit only if then
                unmarried, no further conduct is thereby coerced. The status is
                fixed; either the beneficiary meets the description set forth in the
                will as an unmarried person, or does not meet that description. .
                . . Under such circumstances, no prospective operation of the
                restraint is normally possible as the devisee or legatee has already
                placed the benefit beyond his or her grasp.
Id.


[29]   Herein, the form of Rotert’s inheritance was fixed at the moment of Marcille’s

       death.


                In the event that my son, [Rotert], is unmarried at the time of my
                death, I give, devise and bequeath his share of my estate to him
                outright and the provisions of this trust shall have no effect.
                However, in the event that he is married at the time of my death,
                this trust shall become effective, as set out below.


       (Appellant’s App. Vol II at 37) (emphases added). By the very terms of that

       devise, any action Rotert might take with regard to his marriage after the

       opening of the estate would be inconsequential to the form of his inheritance.

       Thus, the provision cannot be said to encourage or discourage any behavior

       from Rotert in a manner that could violate public policy regarding marriage.

       See Restatement (Second) of Property, Don. Trans. § 6.1 (1983) (Oct. 2020

       Update) (“A devise conditioned on the devisee being unmarried at the time of
       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020           Page 15 of 17
       the testator’s death is not an illegal restraint on marriage.”). And cf. Estate of

       Owen, 855 N.E.2d at 611-12 (invalidating as condition encouraging divorce a

       perpetual rental restriction conditioned on daughter not being married to her

       husband at whatever time in the future that she wished to rent). I, therefore,

       cannot agree with the Majority that this Trust provision “simply cannot be

       interpreted as anything other than an encouragement for Rotert to divorce his

       wife of almost twenty years upon the opening of the estate . . . .” 2 Slip op. at 11.


[30]   I would hold instead that the devise is enforceable as written in accordance with

       Dickey v. Citizens’ State Bank of Fairmount, 180 N.E. 36, 98 Ind. App. 58 (1932).

       There, a father’s will gave a life estate in real property to his wife and a

       remainder in fee simple to his son “if [the son] shall be living and shall have

       married and is at that time living with his said wife[.]” Id. at 37, 98 Ind. App. at

       60. If son had not married at the time of his mother’s death, then the land was

       to be sold and the proceeds divided between three charities. Id. The son




       2
         Nor can I concur with the Majority’s holding based on there being an “absence of any evidence
       establishing a support reason or economic basis” for this testamentary provision, slip op. at 11, because
       that statement contradicts the Record before us. Stiles designated evidence indicating Marcille wished
       Rotert’s portion to go into trust if he was married so that, if he were to divorce after Marcille died, the
       assets in the Trust would not be transferred outside the family. (See, e.g., Appellant’s App. Vol. II at
       75-83, 95-105.) The two currently undisputed facts – that Marcille’s assets include eighty-eight acres of
       farmland and that Rotert had no children who might inherit the family farm – demonstrate to me a
       perfectly valid economic basis for keeping Rotert’s share of the farmland in trust. Thus, if the
       economic basis needed to be considered, we would need to reverse and remand for Rotert to have an
       opportunity to designate evidence of his own, and then the trial court may need to hold a trial to
       evaluate that evidence.
       Nevertheless, I do not believe we need to reverse and remand for Rotert to designate evidence or for a
       trial, because I would hold this Trust provision is valid on its face without regard to the specific
       economic circumstances.



       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020                                 Page 16 of 17
       challenged the will provision, claiming it was against public policy as a restraint

       or inducement to marriage. The Appellate Court of Indiana, sitting en banc,

       held:


               We believe that the testator had none other than the kindest of
               motives in making such a will, and that his action was thoughtful
               and commendable. It is apparent that there was no restraint to
               marriage, and as to compulsion or inducement we cannot say
               that such existed. It is our opinion that the will contains nothing
               repugnant to or against public policy.
Id. at 37-38, 98 Ind. App. at 63.


[31]   In accordance with the Restatement and Dickey, I would uphold the Trust

       provision and, therefore, I dissent from the Majority’s reversal of the trial

       court’s judgment.




       Court of Appeals of Indiana | Opinion 20A-TR-773 | October 26, 2020       Page 17 of 17